Mr. Justice Barnes delivered the opinion of the court. Abstract of the Decision. 1. Building and construction contracts, § 16*—when construed as for "benefit of third persons. A written contract entered into by the defendants primarily to secure their loan to a building contractor, whereby they agreed to complete a building under construction “free from mechanics’ liens and save the contractor harmless from all claims for material and labor,” construed to be one for the benefit of a third party who had furnished material and labor for the building, and entitling him to sue thereunder. 2. Contracts, § 347*—when subcontractor may sue on contract. Where a manufacturer’s agent has bought from his principal and paid for goods which he subsequently sells to a building contractor with whom the defendant has entered into a contract to complete the building in the process of construction free from mechanics’ liens and save the contractor harmless from all claims for material and labor, such agent can bring suit in his own name against the defendant on such contract.